Opinion of the Court by
Chief Justice Hobson
On Motion to Grant. Cross Appeal.
A cross appeal can be granted only in a pending appeal. It cannot be. granted after the original appeal has been heard and finally determined. Section 755 of the Code provides:
‘ ‘ The appellee may obtain a cross appeal at any time before the trial by an entry on the records of the Court of Appeals.” See Covington Short Route Transfer Co. v. Piel, 9 R., 665.
In McKoy v. Mayes, 17 R., 827, and Wickliffe v. Buckman, 12 B. M., 424, an original appeal was taken not a cross appeal.
Motion overruled.